

EXHIBIT 10.33




DARYL OTTE
Chief Executive Officer










January 5, 2010


Mr. James J. Cramer
c/o TheStreet.com, Inc.
14 Wall Street, 15th Floor
New York, New York  10005




 
Re:
Employment Agreement dated as of January 1, 2008 between TheStreet.com, Inc.
(the “Company”) and James J. Cramer (“you,”“Cramer”), as amended (the
“Employment Agreement”)                



Dear Jim:


You and the Company each desire to further amend the Employment Agreement, and
to agree on other matters, each as set forth herein.  In consideration of the
mutual covenants set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is acknowledged by each
party, the parties hereby agrees as follows:


1.           Section 2(a)(iii) of the Employment Agreement is hereby amended and
restated to read in its entirety as follows:


“(iii)           (a) For the period from January 1, 2010 through June 30, 2010,
at a rate of One Million Five Hundred Sixty Thousand Dollars ($1,560,000) per
annum; and (b) for the period from July 1, 2010 through December 31, 2010, at a
rate of One Million Eight Hundred Seventy Two Thousand Dollars ($1,872,000) per
annum.”


2.           Your annualized target bonus pursuant to Section 2(b) of the
Employment Agreement in respect of fiscal year 2010 shall be One Million Two
Hundred and Eighty-Seven Thousand Dollars ($1,287,000), subject to the proviso
specified in Section 2(b) of the Employment Agreement.


3.           Promptly after execution of this letter agreement, the Company will
award you Twenty-Two Thousand Two Hundred (22,200) Restricted Stock Units
(RSUs)  (the “Award”) and the parties shall execute an agreement reflecting the
Award as described herein (the “Award Agreement”).  The Award Agreement shall be
in the same form as the letter agreement between you and the Company dated April
9, 2008 captioned “Agreement for Grant of Restricted Stock Units” (the “Prior
Form”) except that (i) the reference to “300,000” in Section 1 of the Prior Form
shall be replaced with a reference to “22,200” in the Award Agreement and (ii)
the vesting table in the first sentence of Section 2 of the Prior Form shall be
replaced in the Award Agreement with the following vesting table:


“Date                                           Number of Shares of Common Stock
 
________, 2011
7,400

 
________, 2012
7,400

 
________, 2013
7,400”



in which the underline shown above shall indicate the date of the Award
Agreement (so that the Award shall vest as to 7,400 shares of Common Stock on
each of the first three anniversaries of the date of the Award Agreement,
subject to the terms and conditions of the Award Agreement).


4.           Except as may be expressly amended as set forth above, the
Employment Agreement and other existing agreements between you and the Company
shall remain unmodified and in full force and effect.


5.           This letter agreement sets forth the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, between the parties in connection therewith.  No
modification to this letter agreement shall be binding unless in writing and
signed by both parties.  This letter agreement may be executed in one or more
counterparts, both of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart.  Signatures delivered via facsimile or
electronically in PDF format shall be deemed originals for all purposes.


Please sign below to indicate your agreement with the foregoing, and return the
original of this letter to me.


Sincerely,


THESTREET.COM, INC.




/s/ Daryl Otte
 
By:
Daryl Otte

Chief Executive Officer


AGREED AND ACCEPTED:






/s/ James Cramer
James J. Cramer
